Citation Nr: 0829449	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-28 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an earlier effective date, earlier than 
December 30, 1997, for the grant of service connection for 
Ehlers-Danlos Syndrome.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active service from February 1967 to May 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In March 2007 the Board remanded the case.


FINDINGS OF FACT

1.  The veteran's claim for service connection for Ehlers 
Danlos Syndrome was received by the RO on December 30, 1997.

2.  Prior to December 30, 1997, there was no claim, informal 
claim, or intent to file a claim for service connection for 
tinnitus.


CONCLUSION OF LAW

The criteria for an effective date prior to December 30, 
1997, for a grant of service connection for Ehlers Danlos 
Syndrome, have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of April 2007 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf.  The notice included 
notice as to the effective date and degree of disability.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

The Board notes that the VCAA notice did not predate the 
rating decisions.  However, the VCAA notice was provided as a 
result of an order form the Board's remand of March 2007.  As 
such, any prejudice which may have exited was cured by the 
Board's remand.  Furthermore, the Board notes that the 
veteran was afforded the opportunity to submit additional 
evidence an opportunity of which he availed himself, and a 
Supplemental Statement of the Case was issued after the 
evidence was submitted.  Therefore, the veteran was afforded 
due process.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In this case, 
service medical records and outpatient treatment records have 
been obtained.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  When an application for 
disability compensation is received within one year of the 
date of the veteran's discharge or release from service, the 
effective date of such award shall be the day following the 
veteran's release. 38 U.S.C.A. § 5110(b)(1) (West 2002).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a); see 
generally 38 C.F.R. § 3.400.  

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.204, 20.302, 20.1100, 20.1103.  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).

The veteran is seeking an earlier effective date, earlier 
than December 30, 1997, for the grant of service connection 
for Ehlers-Danlos Syndrome.  He argues that the effective 
date should be the date he was discharged form service.

The veteran filed a claim for service connection for neck and 
back injuries upon release from active duty in May 1969.  In 
March 1970 he was granted service connection for myositis of 
the back muscles effective May 16, 1969, the date after 
release from active duty.

A VA examination report of February 1975 notes a diagnosis of 
arthropathy of the lumbodorsal spine.  In March 1975, the RO 
continued the evaluation of myositis of the back muscles at 
10 percent disabling.  

In August 1997 the veteran requested copies of his service 
medical records.  

VA outpatient treatment records of November 1997 note a 
diagnosis of Ehler Danlos Syndrome.

In December 1997 the veteran filed a claim for an increased 
evaluation for myositis of the back.  

In December 1998 the RO denied service connection for Ehler 
Danlos Syndrome.  The veteran appealed that decision.

A VA examination report of August 2003 notes that the 
examiner opined that the veteran had been misdiagnosed since 
service with myositis of the back muscle and instead the 
correct diagnosis was Ehlers Danlos Syndrome which he opined 
was a congenital disease which had been aggravated by 
service.  

In September 2004, The Board granted service connection for 
Ehlers Danlos Syndrome.  In a rating decision of March 2005, 
the RO granted service connection for Ehlers Danlos Syndrome 
in several joints with an effective date of July 1998.  The 
veteran appealed the effective date of the award.  

In a rating decision of March 2005, the RO granted an earlier 
effective date of December 30, 1997, the date of the receipt 
of the claim for an increased evaluation.  In December 2005, 
the RO, following the Board's decision of September 2004, 
consolidated the grant of service connection for all the 
joints affected into one grant of service connection for 
Ehlers Danlos Syndrome and assigned a 100 percent disability 
rating with an effective date of December 30, 1997.  

After a careful review of the evidence of record the Board 
finds that there is no basis in which to grant an earlier 
effective date earlier than December 30, 1997 for the grant 
of service connection for Ehlers Danlos Syndrome.  

The Board notes that the effective date of the award of 
service connection for Ehlers Danlos Syndrome is December 30, 
1997, the date of the veteran's claim for an increased 
evaluation of myositis of the back muscles.  Claims submitted 
prior to this date did not include a mention of Ehlers Danlos 
Syndrome.  As noted above, while VA must interpret a 
claimant's submissions broadly, it is not required to conjure 
up issues not raised by a claimant.  Review of the record 
reveals no documents that can be construed as a claim, 
informal claim or an intent to file a claim of entitlement to 
service connection for Ehlers Danlos Syndrome prior to 
December 30, 1997.  In fact, the December 1997 submission by 
the veteran did not include Ehlers Danlos Syndrome.  Indeed, 
the Board notes that the RO has considered the December 1997 
claim for increased evaluation a claim for service connection 
for Ehlers Danlos Syndrome.  The evidence clearly 
demonstrates that there was no submission prior to that date 
showing an intent to file a claim of entitlement to service 
connection for Ehlers Danlos Syndrome.  

The Board notes that Ehlers Danlos Syndrome was diagnosed in 
November 1997.  However, medical evidence alone does not 
establish an intent by the veteran to file a claim for 
compensation.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998) ("The mere presence of the medical evidence does not 
establish an intent on the part of the [claimant] to seek . . 
. service connection. . . .").  The fact that Ehlers Danlos 
Syndrome had been diagnosed prior to the date of claim would 
not automatically provide for an earlier effective date.  See 
LaLonde v. West, 12 Vet. App. 377, 382 (1999).  

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award based on an original claim for benefits shall not be 
earlier than the date of receipt of application therefore.  
In addition, 38 U.S.C.A. § 5101(a) provides in relevant part:  
A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual.  Both of the statutes clearly establish that an 
application must be filed.  See Crawford v. Brown, 5 Vet. 
App. 33 (1993).  The fact that the veteran has Ehlers Danlos 
Syndrome that is linked to service is the basis of the award 
of compensation.  However, the effective date is controlled 
by the date of receipt of his claim.  There is no claim, 
informal claim or intent to file a claim for service 
connection for Ehlers Danlos Syndrome prior to December 30, 
1997, an earlier effective date may not be assigned.  
Accordingly, an effective date earlier than December 30, 
1997, for the award of service connection for Ehlers Danlos 
Syndrome is denied.

Lastly, the Board has considered the provisions of 38 C.F.R. 
§ 3.157, in particular the phrase that the provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously  been established or when a claim specifying the 
benefit is within one year.  

38 C.F.R. § 3.157 provides that: 

(a) General.  Effective date of pension or compensation 
benefits, if otherwise in order, will be the date of receipt 
of a claim or the date when entitlement arose, whichever is 
the later.  A report of examination or hospitalization which 
meets the requirements of this section will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or Department of Veterans 
Affairs issue, if the report relates to a disability which 
may establish entitlement. Acceptance of a report of 
examination or treatment as a claim for increase or to reopen 
is subject to the requirements of § 3.114 with respect to 
action on Department of Veterans Affairs initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.

(b) Claims.  Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  In 
addition, receipt of one of the following will be accepted as 
an informal claim in the case of a retired member of a 
uniformed service whose formal claim for pension or 
compensation has been disallowed because of receipt of 
retirement pay.  The evidence listed will also be accepted as 
an informal claim for pension previously denied for the 
reason the disability was not permanently and totally 
disabling. 
(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3)  State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution. 
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee. 

Here, compensation has been allowed.  See 38 C.F.R. 
§ 3.157(b).  In November 1997 the veteran was seen at a VA 
facility and EDS was noted.  Furthermore, as determined by 
the AOJ, a claim was received within one year from such 
treatment or examination.  However, the Court has ruled on 
the interpretation of section 3.157.  As such section 3.157 
is not applicable in this case.  McPhee v. Nicholson, 459 
F.3d. 1323, 1326 (Fed. Cir. 2006).  See dissent in Ross v. 
Peake, 21 Vet. App. 534, although not discussed in the 
underlying opinion, 38 C.F.R. § 3.157(a), (b)(1) (2007) 
states that a VA or uniformed services hospital report of 
examination or hospitalization may be treated as an informal 
claim for increased benefits, and the date of the claim will 
be the date of hospitalization, when (1) those records relate 
to a disability that is already service connected, or (2) the 
claim specifying the benefit is filed within one year of the 
examination or hospitalization.  The second situation 
presented by this regulation for permitting an effective date 
up to one year earlier than the date of a claim specifically 
envisions a claim for increased compensation based on a 
disability for which service connection has not yet been 
granted.  


ORDER

An effective date earlier than December 30, 1997, for the 
award of service connection for Ehlers Danlos Syndrome is 
denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


